 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL L. OVERTON,                               No. 2:17-cv-1335 AC P
12                        Plaintiff,
13            v.                                        ORDER
14    CMF WARDEN, et al.,
15                        Defendants.
16

17          This civil rights action was closed on October 11, 2017. ECF No. 10. Plaintiff is advised

18   that documents filed by plaintiff since the closing date will be disregarded and no orders will be

19   issued in response to future filings.

20   DATED: October 29, 2018

21

22

23

24

25

26

27

28
